DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Reindle (US 20060085095 A1) teaches a height adjust motor for driving the height adjust motor in communication with a controller to locate the height adjust mechanism in an appropriate position relative to the subjacent surface but lacks the teachings of the head motor, pressure sensor, angle sensor and a processor configured determine the length of the head from user cleaning information including a height of a user, the measured pressure sensing value and the head angle, using the head length calculation model as taught by Applicant. The prior art of Lin (US 20080284158 A1) and Shih (US 20100123305 A1) teaches a telescoping tube with an automatic locking effect via manual user operation but fails to teach the head motor, pressure sensor, angle sensor and processor and the height length calculation model as taught by Applicant. The prior art of Hird (US 20190099051 A1) teaches a user adjustable tube but fails to specifically teach the head motor, pressure sensor, angle sensor and processor as taught by Applicant. Other art such as Albert (ES-2299500-T3) and Akihiro (EP 1955634 A2) were considered pertinent prior art but fails to teach the head motor, pressure sensor, angle sensor, processor and the height length calculation model as taught by Applicant. Therefore, the prior art, solely or in combination,  fails to teach the claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689          

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689